Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently Amended) A system for a re-deployable elastic framework, the system comprising:
one or more memory components having computer readable code stored thereon; and 
one or more processor components operatively coupled to the one or more memory components, wherein the one or more processor components are configured to execute the computer readable code to:
generate one or more micro-business services layers, wherein the one or more micro-business services layers comprise a local interface and a single connection point for deploying one or more micro-service solutions, and wherein the one or more micro-business services layers support one or more additional layers via policy tasks including networking, routing, data logging, and database storage;
receive one or more micro-service solutions for deployment and categorize the one or more micro-service solutions based on capabilities, data usage, and deployment requirements for the micro service solution;
generate a node, wherein [[in]] the node comprises assigning multiple of the one or more micro-service solutions to the node based on shared capabilities, data usage and shared deployment requirements;
deploy an elastic framework, wherein the elastic framework includes the one or more micro-business services layers, one or more additional layers, and one or more node layers, wherein the node layer comprises one or more nodes; 
receive a request to add an additional micro-service solution; 
assign the additional micro-service solution to one of the one or more nodes; and 
automatically re-deploy the elastic framework, wherein the re-deployed elastic framework comprises an updated node layer.

8. (Currently Amended) A computer-implemented method for a re-deployable elastic framework, the computer-implemented method comprising:
generating one or more micro-business services layers, wherein the one or more micro-business services layers comprise a local interface and a single connection point for deploying one or more micro-service solutions, and wherein the one or more micro-business services layers support one or more additional layers via policy tasks including networking, routing, data logging, and database storage;
receiving one or more micro-service solutions for deployment and categorize the one or more micro-service solutions based on capabilities, data usage, and deployment requirements for the micro service solution;
generating a node, wherein [[in]] the node comprises assigning multiple of the one or more micro-service solutions to the node based on shared capabilities, data usage and shared deployment requirements;
deploying an elastic framework, wherein the elastic framework includes the one or more micro-business services layers, one or more additional layers, and one or more node layers, wherein the node layer comprises one or more nodes; 
receiving a request to add an additional micro-service solution; 
assigning the additional micro-service solution to one of the one or more nodes; and 
automatically re-deploy the elastic framework, wherein the re-deployed elastic framework comprises an updated node layer.

15. (Currently Amended) A computer program product for a re-deployable elastic framework, the computer program product comprising at least one non-transitory computer-readable medium having computer-readable program code portions embodied therein, the computer-readable program code portions comprising:
an executable portion configured for generating one or more micro-business services layers, wherein the one or more micro-business services layers comprise a local interface and a single connection point for deploying one or more micro-service solutions, and wherein the one or more micro-business services layers support one or more additional layers via policy tasks including networking, routing, data logging, and database storage;
an executable portion configured for receiving one or more micro-service solutions for deployment and categorize the one or more micro-service solutions based on capabilities, data usage, and deployment requirements for the micro service solution;
an executable portion configured for generating a node, wherein [[in]] the node comprises assigning multiple of the one or more micro-service solutions to the node based on shared capabilities, data usage and shared deployment requirements;
an executable portion configured for deploying an elastic framework, wherein the elastic framework includes the one or more micro-business services layers, one or more additional layers, and one or more node layers, wherein the node layer comprises one or more nodes; 
an executable portion configured for receiving a request to add an additional micro-service solution; 
an executable portion configured for assigning the additional micro-service solution to one of the one or more nodes; and 
an executable portion configured for automatically re-deploying the elastic framework, wherein the re-deployed elastic framework comprises an updated node layer.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Exemplary references include
a) Su et al, NPL: "SLA0aware Tenant Placement and Dynamic Resource Provision in SaaS”
b) Selvi et al, NPL: "A Review On Service Level Agreement and SLA Based Resource Provisioning in Cloud Computing".
c) Dawson (USP 9009294) “Dynamic provisioning of resources within a cloud computing environment”.
However, no legally permissible combination of the prior art teaches all of the specifically enumerated features of claims 1, 8 and 15, including:
“generate one or more micro-business services layers, wherein the one or more micro-business services layers comprise a local interface and a single connection point for deploying one or more micro-service solutions, and wherein the one or more micro-business services layers support one or more additional layers via policy tasks including networking, routing, data logging, and database storage;
receive one or more micro-service solutions for deployment and categorize the one or more micro-service solutions based on capabilities, data usage, and deployment requirements for the micro service solution;
generate a node, wherein [[in]] the node comprises assigning multiple of the one or more micro-service solutions to the node based on shared capabilities, data usage and shared deployment requirements;
deploy an elastic framework, wherein the elastic framework includes the one or more micro-business services layers, one or more additional layers, and one or more node layers, wherein the node layer comprises one or more nodes; 
receive a request to add an additional micro-service solution; 
assign the additional micro-service solution to one of the one or more nodes; and 
automatically re-deploy the elastic framework, wherein the re-deployed elastic framework comprises an updated node layer” (emphasis added).

Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457